DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 and 21-34, and the species “oligonucleotide”, “diacyl lipids”, “T-cell”, “ethylene glycol” and “cancer” in the reply filed on 11 January 2022 is acknowledged. Election was made without traverse in the reply filed on 11 January 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is repeated for the same reasons of record as set forth in the Official action mailed 28 April 2022. A response to applicant’s traversal follows the reiterated rejection below.
Claims 10 and 34 are dependent upon claims 9 and 33 respectively.  Claims 9 and 33 each recite “wherein the bond…is a covalent bond that is a cleavable or non-cleavable…”  Accordingly, there is insufficient antecedent basis for the limitation “… wherein the cleavable bond is…and the non-cleavable bond is…” in claims 10 and 34.

Response to Traversal
Applicant’s response fails to specifically address this rejection, either by amendment or argument. 37 CFR § 1.111 requires that the reply by applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. However, in an effort to promote compact prosecution, the rejection is maintained with a warning that future instances of noncompliance with this rule may result in a pause in prosecution in order to mail a Notice of Non-Compliance, which may affect any Patent Term Adjustment that may be due should allowable subject matter be reached.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends upon cancelled claim 6. Claim 7 has been treated as if it depends on claim 1. However, correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9, 10, 21-29, 31, 33 and 34 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Torchilin et al. (“Torchilin”; U.S. Pre-Grant Publication Number 2016/0166509), in view of Hu et al. (“Hu”; WO 2013/063019) and Kang et al. (“Kang”; Chem. Commun., 2010, 46:249-251). This rejection is repeated for the same reasons of record as set forth in the Official action mailed 28 April 2022. A response to applicant’s traversal follows the reiterated rejection below.
Regarding claims 1, 7, 21, 22 and 31, Torchilin teaches siRNA (i.e. an oligonucleotide) conjugated via a disulfide linker to the lipid phosphoethanolamine. See figure 1A, 1B, figure 2A, and starting at ¶ 102 for example. Torchilin teaches using such compositions to target tumors, which is considered to read on treating an illness as recited in claim 21, and the elected embodiment “cancer” as recited in claim 22. See ¶¶ 91 and 114 of Torchilin for example. Torchilin does not teach that such methods require mechanical disturbance of a cell membrane.
Torchilin teaches the use of polyethylene glycol (PEG) as a linker, but does not specifically teach its use in linking an oligonucleotide with a lipid. However, Kang teaches that PEG can be used to attach an aptamer (i.e. oligonucleotide) to a phospholipid. See “Scheme 1” of Kang, page 249. One of ordinary skill in the art would have considered it obvious to use PEG as a linker to attach an oligonucleotide to a lipid since PEG is well known in the art to be useful as a linker in targeted drug delivery systems (see Kang, 1st ¶ of introduction), and to be well-tolerated biologically. One of ordinary skill in the art would have considered the use of PEG as a linker in place of the linkers of Torchilin to have amounted to simple substitution of one known element for another to obtain predictable results.
The methods of Torchilin are not disclosed as being performed ex vivo. However, ex vivo methods of providing compositions comprising lipids, oligonucleotides and linkers to T cells were well known in the art prior to the instant filing date as evidenced by at least Hu. Hu teaches delivery of an siRNA oligonucleotide to T cells, wherein said siRNA may be conjugated to polymers and/or lipids such as a cationic lipid, a phospholipid or a liposome. See page 12 at line 6-17 for example.
One of ordinary skill in the art would have considered it obvious to adapt the methods of delivering a lipid-tailed biomolecule comprising a lipid component, and siRNA oligonucleotide and a linker positioned therebetween as explicitly disclosed by Torchilin, by performing such delivery to T cells ex vivo as explicitly taught by Hu. One of ordinary skill in the art would have had a reason to do so, since both Torchilin and Hu teach very similar compositions, and since both teach that such compositions are useful in treating cancer. One of ordinary skill in the art would have been motivated to use the compositions of Torchilin in a method of ex vivo delivery of said compositions in order to treat cancer. Since all such method steps and compositions are disclosed in the combined cited prior art, and since their combination involves nothing more than routine substitution of one composition for another, one of ordinary skill in the art would have had a reasonable expectation of success. 
Regarding claims 2 and 23, both Torchilin and Hu teach the use of siRNA throughout, which corresponds to the elected species “oligonucleotide” as recited in claims 2 and 23.
Regarding claims 3, 24 and 28, Torchilin teaches conjugating siRNA to 1,2-distearoyl-sn-glycero-3-phosphoethanolamine, which is a diacyl lipid having a carbon chain of between 12 and 22 at ¶ 86.
Regarding claims 4, 9, 10, 29, 33 and 34, Torchilin teaches that the siRNA is bound through various types of cleavable disulfide bonds that can be unconjugated upon exposure to reducing conditions, which is considered to correspond to a specific intracellular location (i.e. cytoplasm or endosome).
Regarding claims 5 and 25, who teaches that their siRNA conjugates are useful for delivery to T cells.
Regarding claim 26, Hu appears to be silent as to the temperature and time under which their cells are cultured. However, per M.P.E.P. § 2144/05(II), differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since the instant specification is not appear to support the notion that time and temperature are critical, the time and temperature limitations of claim 26 are not considered to support patentability.
Regarding claim 27, who appears to be silent as to the nutrients of their ex vivo culture system. However, the use of nutrients selected from carbon, hydrogen, oxygen, nitrogen, sulphur or phosphorus is considered inherent to any ex vivo culture system, since one of ordinary skill in the art understands that cells cannot survive in a culture medium without at least one of these nutrients (official notice taken, if necessary) and would provide these. 
Accordingly, and in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.

Response to Traversal
Applicant’s response traverses the instant rejection by asserting that none of the prior art references alone or in combination teaches or suggests the steps or elements of the above-cited claim. This assertion and supporting arguments have been fully considered, but are not persuasive for the reasons presented below.
The instant invention as elected encompasses an ex vivo method comprising administration of a lipid tailed biomolecule that comprises a diacyl lipid linked to an oligonucleotide by way of a linker. Applicant’s amendment submitted 8 August 2022 adds the requirement for the linker to comprise at least 2 ethylene glycol (i.e. PEG) units, and for the linkage to comprise an ester, amide, or thioester bond linkage. 
As a first matter, it is emphasized that the added limitations to claim 1 for a linker comprising 2 PEG units was previously recited in now-canceled claim 6, and the requirement for an ester, amide or thioester bond linkage was previously recited in now-canceled claim 8. Accordingly, both of these limitations were addressed in the non-final Official action mailed the 28 April 2022. 
Torchilin teaches a composition comprising an oligonucleotide conjugated via a disulfide linker to the lipid phosphoethanolamine. The reference of Kang was relied upon to provide for the use of PEG as a linker in place of the disulfide linker used in Torchilin, on the basis that switching one linker out for another is routine, and that it is prima facie obvious to provide for simple substitution of one known element for another to obtain predictable results.
Applicant traverses the rejection as set forth. It is argued that Torchilin teaches a phospholipid attached to PEG, and that this composition does not comprise a biomolecule such as an oligonucleotide. This is not persuasive, since Torchilin was not relied upon for an explicit teaching of PEG as a linker. Rather, Kang was relied upon for this teaching, as discussed in both the rejection as originally set forth, and reiterated in the immediately preceding paragraph. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore arguments that the combination of Hu and Torchilin do not reach a phospholipid linked through a PEG linker to a biomolecule are inapt, since Hu and Torchilin were not relied upon for this teaching; Kang and Torchilin were. 
Applicant’s traversal addresses the combination of Torchilin and Kang by asserting that Kang does not teach ex vivo production of therapeutic cells as in the present invention. However, this is not persuasive since Kang was not relied upon for such a teaching, as this is taught by Torchilin and Hu. While applicant appears to grant that Kang teaches a PEG linker molecule positioned between a lipid and aptamer, applicant asserts that PEG is never attached to the desired drug or therapy agent within the Kang liposome. Applicant questions how this use of PEG in the specific position would be combined with Torchilin. Applicant asks that since there is already a PEG molecule attached to one phospholipid, where exactly another addition of PEG would be located.
This has been fully considered, but is not persuasive. Kang was relied upon simply for teaching the use of a PEG linker interposed between a phospholipid and an oligonucleotide was well known prior to applicant’s filing date. When this knowledge is taken into account with the teachings of Torchilin, who teaches an siRNA biomolecule cargo conjugated through a linker to a phospholipid, one of ordinary skill in the art would have considered the use of a PEG linker in place of the linker of Torchilin to have been routine, and to comprise simple substitution of one linker for another. While applicant asserts that Kang never attaches a desired drug or therapy agent within the Kang construct, Torchilin does. As above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. As to applicant’s question of where a PEG linker would be attached, it would simply be substituted in for the linker of Torchilin. Applicant asks since there is already a PEG molecule attached to one phospholipid where exactly what another addition of PEG be located. To the extent this question is understood, it is answered in a plain reading of the rejection as originally set forth, i.e. that a PEG linker would be substituted in for the linker of Torchilin. There is proposal in the rejection for adding a second PEG molecule to the composition of Torchilin as suggested by applicant, since the proposition was for “substitution” of one element for another. Substituting by definition involves removing of one component in favor of another. These arguments are unpersuasive for these reasons.
The obviousness rejection as set forth acknowledges that Torchilin, while teaching a composition substantially similar to the composition recited presently for use in a method of treating cancer as also claimed presently, does not explicitly set forth that such a method involves ex vivo delivery of the recited composition. Thus the reference of Hu was relied upon for the teaching of an oligonucleotide conjugated to lipids, and their combination was proposed to reach the instant invention as set forth in the rejection as originally stated.
Applicant argues that the Hu reference teaches an entirely different structure from that of Torchilin, and that the combination will change the principle of operation of the composition of Torchilin. This is not persuasive. Both Torchilin and Hu teach compositions that comprise oligonucleotides linked to a phospholipid, and delivery thereof for treating inter alia cancer. In fact, the compositions relied upon from Torchilin and Hu are largely identical with the exception that the composition of Torchilin comprises a linker interposed between the lipid and oligonucleotide.
It is asserted that Hu is unclear as to whether the ex vivo methods taught therein are limited to the use of plasmids and viral vectors, or whether they also extend to the use of siRNA and conjugates thereof. This is not persuasive. The teachings of Hu are self-evidently directed to ex vivo targeting of intracellular cancer targets in T cells in a method of adoptive cell transfer (ACT) therapy, which is disclosed as comprising ex vivo treatment of cells. See page 1, lines 21 and 35, page 17 line 34, page 18, line 4. Hu explicitly teaches the use of siRNA conjugated to lipids for this purpose (see page 12, lines 9-17 for example). One of ordinary skill in the art would understand that such a conjugate cannot be expressed from a plasmid or viral vector. The argument that Hu teaches ex vivo manipulation of T cells comprising a variety of nucleic acid effectors but somehow excludes the siRNA conjugates clearly disclosed therein is not persuasive, since one or ordinary skill in the art would understand that the compositions relied upon from Hu are to be used in their ex vivo ACT methods, and would not consider the siRNA conjugates thereof to be excluded from the ex vivo methods clearly taught by Hu. 
Applicant questions how a skilled artisan could “serendipitously” manage to select and go in the direction of applicant’s invention in light of the many choices between Torchilin and Hu. Applicant argues that In re Kubin (90 USPQ2d1417(Fed. Cir. 2009))) is applicable since it allegedly discusses how to differentiate between proper and improper applications of “obvious to try”. Applicant recognizes that the office does not employ the obvious to try rationale, but asserts that “such a rejection is inherently in using this rejection.” Applicant asserts that there are many choices required in combining Torchilin with Hu to reach the instant invention such as whether or not to discontinue use of the compositions of Hu or the Torchilin structure, or alternatively whether to use “both of the phospholipids, one with siRNA and the other with the PEG moiety”. See applicant’s response of 8 August 2022, page 10. 
This is been fully considered, but is not persuasive. As acknowledged in applicant’s response, the instant obviousness rejection is not predicated on an “obvious to try” rationale at any point. Since this rationale has its own set of findings that are required to be demonstrated in order to reach a conclusion of obviousness, and since this rationale was not employed, it simply has no relevance to the instant case. 
As to the number of questions one of ordinary skill in the art is alleged to be confronted with in order to reach applicant’s invention, this argument is not persuasive. The fact that Torchilin and Hu each teach a number of embodiments is not dispositive in preventing their combination, since the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The questions proposed by applicant amount to the creation of speculative scenarios with a question mark at the end that fail to take into account what one of ordinary skill in the art would do. Furthermore, there is no evidence of record that any of applicant’s questions would lead to an answer that punctures the reasonable expectation of success that one of ordinary skill in the art would have. 
The argument that there are many choices to be made is tantamount to an allegation that the examiner employed improper hindsight reasoning, since both question why the specific combination recited in the instant claims was chosen. However, insofar as this argument is made, it may be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Specifically, applicant asks if “…Torchilin could add the vector or plasmid of Hu for an ex vivo method or should Hu discontinue the use of a vector or plasmid for the use of the Torchilin lysosome structure? Does Torchilin keep both of the phospholipids, one with siRNA and the other with the PEG moiety?” In response, it is noted that these scenarios presume bodily incorporation, i.e. whether the features of Hu may be bodily incorporated into the structure of Torchilin. As above, this is not the proper test. Rather the proper test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. The examiners findings regarding these teachings is clearly spelled out above. The rejection is considered proper, and is maintained therefore.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633